                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

JULLEE CHAMBERLAIN,                                                 :

                                                                    :
                     Plaintiff                                            CIVIL ACTION NO. 3:16-1408
                                                                    :
                     v.
                                                                    :              (JUDGE MANNION)
WYOMING COUNTY,
                                                                    :
                     Defendant

                                                          ORDER

          In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

          (1)        The plaintiff’s motion for reconsideration, (Doc. 42), is DENIED.

          (2)        The court’s November 13, 2018 Order, (Doc. 40), granting the

                     County’s motion for summary judgment with respect to plaintiff's

                     FMLA claims in Counts 4 and 5 of her amended complaint

                     alleging interference and retaliation will not be disturbed.



                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge


Date: January 4, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2016 MEMORANDA\16-1408-02-ORDER.wpd
